Webb, Judge.
Charlie Davison appeals from the revocation of his probation. Two of the grounds alleged were that he committed burglary and associated with a known criminal. The evidence showed that he was apprehended in an automobile containing items stolen from St. Luke Baptist Church. He was in the east parking lot of the church some thirty feet from a broken window. A convicted criminal, also on probation, was with him.
This evidence was sufficient to satisfy the "slight evidence” test, which still prevails. Dickerson v. State, 136 Ga. App. 885 (222 SE2d 649) (1975); Widner v. State, 137 Ga. App. 244 (223 SE2d 278) (1976).

Judgment affirmed.


Deen, P. J., and Quillian, J., concur.